Hines, J.
Where the bill of exceptions complains of a judgment granting an interlocutory injunction, and it appears therefrom that upon the hearing of the application for temporary injunction the ease was submitted to the court upon the pleadings and certain affidavits, some in behalf of petitioner and some for the respondents, and such evidence is neither incorporated in the bill of exceptions nor referred to therein and attached thereto as an exhibit properly authenticated, and no brief of the evidence has been approved and filed so as to become a part of the record, but such affidavits are merely specified by the excepting party as a part of the record to be sent up to this court by the clerk of the lower court, such affidavits, not being a part of the record in the ease, can not be specified and sent to this court as such; and the judgment of the trial judge must be affirmed, as without such evidence this court can not determine the question whether the judge erred in rendering the judgment complained of. Silvey v. Brown, 137 Ga. 104 (72 S. E. 907); Barrow v. Barrow, 139 Ga. 806 (78 S. E. 123); Kennedy v. Rogers, 145 Ga. 292 (88 S. E. 974); Scott v. Wage Earners Loan & Investment Co., 147 Ga. 576 (94 S. E. 1021); Leggett v. Pridgen, 150 Ga. 115 (102 S. E. 829); Caldwell v. Sturdivant, 155 Ga. 590 (118 S. E. 39).

Judgment affirmed.


All the Justices concur.